This is a conviction for unlawfully possessing whisky for the purpose of sale in a dry area; the punishment, a fine of $500.00 and sixty days' confinement in jail.
There accompanies this record what is denominated a statement of facts. Same does not appear to have been filed in the trial court. By the provisions of Art. 760, C. C. P., the statement of facts must be filed in the trial court within ninety days from the date notice of appeal is given. *Page 37 
We are not authorized to consider the purported statement of facts here presented.
In the absence of a statement of facts, we are unable to appraise the bills of exception.
No reversible error appearing, the judgment of the trial court court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.